Fourth Court of Appeals
                                San Antonio, Texas
                                       July 31, 2020

                                   No. 04-20-00363-CV

                     IN RE PERMIAN HIGHWAY PIPELINE, LLC,

               From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 15945
                     Honorable Albert D. Pattillo, III, Judge Presiding


                                      ORDER
Panel:        Rebeca C. Martinez, Justice
              Luz Elena D. Chapa, Justice
              Beth Watkins, Justice

      The Unopposed First Motion for Extension of Time to File Response to Petition for Writ
of Mandamus. The response is due on August 13, 2020.


                                                                 PER CURIAM
Attested to: ____________________________
               MICHAEL A. CRUZ, Clerk of Court